Cite as 2014 Ark. 494

                     SUPREME COURT OF ARKANSAS
                                          No.   CV-14-799

                                                     Opinion Delivered November   20, 2014

MARK ANTONIO WILLIAMS                                PRO SE APPELLANT’S MOTION FOR
                   APPELLANT                         A COPY OF THE RECORD
                                                     [LINCOLN COUNTY CIRCUIT
V.                                                   COURT, NO. 40CV-14-15]

RAY HOBBS, DIRECTOR, ARKANSAS                        HONORABLE JODI RAINES DENNIS,
DEPARTMENT OF CORRECTION                             JUDGE

                                   APPELLEE          APPEAL DISMISSED; MOTION
                                                     MOOT.


                                         PER CURIAM

       On April 9, 2014, appellant Mark Antonio Williams, who is incarcerated at a unit of the

Arkansas Department of Correction located in Lincoln County, filed a pro se petition for writ

of habeas corpus in the Lincoln County Circuit Court.1 The petition arose from appellant’s 2008

conviction in the Chicot County Circuit Court for rape in Case No. 09CR-07-60. Appellant

argued in the petition that, while the offense was committed in Chicot County, he entered his

plea of guilty to the charge in Desha County, which made the sentence imposed illegal. He also

contended that the Arkansas State Crime Laboratory did not complete DNA testing in the case.

       The circuit court denied the habeas petition, and appellant lodged an appeal from that

order in this court. Now before us is appellant’s motion for a copy of the record for the appeal.

We dismiss the appeal, and the motion is moot inasmuch as it is clear from the record that

appellant could not prevail on appeal. An appeal of the denial of postconviction relief, including



       1
           As of the date of this opinion, appellant remains incarcerated in Lincoln County.
                                      Cite as 2014 Ark. 494
an appeal from an order that denied a petition for writ of habeas corpus, will not be permitted

to go forward where it is clear that the appeal is without merit. Chance v. Hobbs, 2014 Ark. 400,

___ S.W.3d ___ (per curiam).

       A writ of habeas corpus is proper only when a judgment of conviction is invalid on its

face or when a trial court lacked jurisdiction over the cause. Glaze v. Hobbs, 2013 Ark. 458 (per

curiam); Davis v. Reed, 316 Ark. 575, 873 S.W.2d 524 (1994). The burden is on the petitioner in

a habeas-corpus petition to establish that the trial court lacked jurisdiction or that the judgment-

and-commitment order was invalid on its face; otherwise, there is no basis for a finding that a

writ of habeas corpus should issue. Young v. Norris, 365 Ark. 219, 226 S.W.3d 797 (2006) (per

curiam). The petitioner must plead either the facial invalidity or the lack of jurisdiction and

make a “showing by affidavit or other evidence [of] probable cause to believe” that he is illegally

detained. Id. at 221, 226 S.W.3d at 798.

       Here, appellant did not show by affidavit or other evidence that he was illegally detained.

The only documentation for the petition was a copy of the judgment entered in the Chicot

County Circuit Court on March 31, 2008, reflecting that appellant had entered a plea of guilty

and been sentenced to 420 months’ imprisonment. The notation on the judgment concerning

a change of venue is marked, “N/A” (not applicable). There is nothing on the face of the

judgment to indicate that the Chicot County Circuit Court did not have subject-matter

jurisdiction to hear and determine cases involving violations of criminal statutes or to establish

that the judgment-and-commitment order entered in the case was facially invalid. Again, it was

appellant’s burden to establish with proof that the court lacked jurisdiction in the matter or that

the judgment was invalid on its face. He did not meet that burden.

                                                 2
                                       Cite as 2014 Ark. 494
       With respect to appellant’s claim that the DNA testing in his case was incomplete, if there

was a challenge to be made to the plea of guilty based on the claim, that challenge could have

been settled in the trial court. When a defendant enters a plea of guilty, the plea is his or her

trial. Coleman v. State, 2011 Ark. 308 (per curiam) (citing Crockett v. State, 282 Ark. 582, 669
S.W.2d 896 (1984)). A habeas-corpus proceeding does not afford a convicted defendant an

opportunity to retry his case. Tolefree v. State, 2014 Ark. 26 (per curiam); see also Wesson v. Hobbs,

2014 Ark. 285 (per curiam). Appellant has not shown that the alleged lack of DNA testing in

his case implicated the facial validity of the judgment or the jurisdiction of the trial court. See

Girley v. Hobbs, 2012 Ark. 447 (per curiam).

       When a petitioner in a habeas proceeding fails to substantiate a claim within the purview

of a habeas action, the petitioner has failed to meet his burden of demonstrating a basis for a

writ of habeas corpus to issue. See Quezada v. Hobbs, 2014 Ark. 396, ___ S.W.3d ___ (per

curiam). Because appellant did not produce in his habeas petition the factual substantiation

needed to support his allegation concerning the Chicot County Circuit Court’s jurisdiction to

establish a basis for the writ, he could not prevail on appeal. See Glaze, 2013 Ark. 458.

       Appeal dismissed; motion moot.

       Mark Antonio Williams, pro se appellant.

       No response.




                                                  3